         Case 1:16-cv-00376-MCA-JHR Document 40 Filed 10/26/18 Page 1 of 2
Appellate Case: 18-2119 Document: 010110074406 Date Filed: 10/26/2018 Page: 1
                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
   Elisabeth A. Shumaker                                                    Chris Wolpert
   Clerk of Court                      October 26, 2018                Chief Deputy Clerk




   Mr. Mitchell R. Elfers
   United States District Court for the District of New Mexico
   Office of the Clerk
   333 Lomas N.W.
   Albuquerque, NM 87102

   Ms. Clare Marie Boronow
   United States Department of Justice
   Environment and Natural Resources Division
   999 18th Street
   South Terrace, Suite 370
   Denver, CO 80202

   Ms. Rebecca Jaffe
   United States Department of Justice
   Environment and Natural Resources Division
   P.O. Box 7611
   Washington, DC 20044-7611

   Emily A. Polachek
   United States Department of Justice
   Environment & Natural Resources Division
   P.O. Box 7415
   Ben Franklin Station
   Washington, DC 20044

   Samantha Ruscavage-Barz
   WildEarth Guardians
   516 Alto Street
   Santa Fe, NM 87501
         Case 1:16-cv-00376-MCA-JHR Document 40 Filed 10/26/18 Page 2 of 2
Appellate Case: 18-2119 Document: 010110074406 Date Filed: 10/26/2018 Page: 2
   Mr. Kyle J. Tisdel
   Western Environmental Law Center
   208 Paseo del Pueblo Sur, Suite 602
   Taos, NM 87571

   RE:       18-2119, San Juan Citizens Alliance, et al v. United States BLM, et al
             Dist/Ag docket: 1:16-CV-00376-MCA-JHR

  Dear Clerk and Counsel:

  Please be advised that the court issued an order today dismissing this case.

  In addition, please be advised that the mandate for this case has issued today. The clerk of
  the originating court or agency shall file accordingly.

  Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court




   EAS/lab




                                               2
